UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-20797 RUSH ENTERPRISES, INC. (Exact name of registrant as specified in its charter) Texas 74-1733016 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 555 I.H. 35 South, Suite 500 New Braunfels, Texas 78130 (Address of principal executive offices) (Zip Code) (830) 626-5200 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicated below is the number of shares outstanding of each of the issuer’s classes of common stock, as of August 1, 2013. Number of Shares Title of Class Outstanding Class A Common Stock, $.01 Par Value Class B Common Stock, $.01 Par Value RUSH ENTERPRISES, INC. AND SUBSIDIARIES INDEX PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets - June 30, 2013 (unaudited) and December 31, 2012 3 Consolidated Statements of Income and Comprehensive Income - For the Three and Six Months Ended June 30, 2013 and 2012 (unaudited) 4 Consolidated Statements of Cash Flows - For the Six Months Ended June 30, 2013 and 2012 (unaudited) 5 Notes to Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 28 Item 1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 28 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 2 PART I. FINANCIAL INFORMATION ITEM 1. Financial Statements. RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2012 (In Thousands, Except Shares) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other Deferred income taxes, net Total current assets Investments Property and equipment, net Goodwill, net Other assets, net Total assets $ $ Liabilities and shareholders’ equity Current liabilities: Floor plan notes payable $ $ Current maturities of long-term debt Current maturities of capital lease obligations Trade accounts payable Accrued expenses Total current liabilities Long-term debt, net of current maturities Capital lease obligations, net of current maturities Other long-term liabilities Deferred income taxes, net Shareholders’ equity: Preferred stock, par value $.01 per share; 1,000,000 shares authorized; 0 shares outstanding in 2013 and 2012 – – Common stock, par value $.01 per share; 60,000,000 class A shares and 20,000,000 class B shares authorized; 28,766,938 class A shares and 10,753,909 class B shares outstanding in 2013; and 27,999,068 class A shares and 10,792,223 class B shares outstanding in 2012 Additional paid-in capital Treasury stock, at cost: 1,745,128 class B shares ) ) Retained earnings Accumulated other comprehensive loss, net of tax ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (In Thousands, Except Per Share Amounts) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Revenues: New and used truck sales $ Parts and service Lease and rental Finance and insurance Other Total revenue Cost of products sold : New and used truck sales Parts and service Lease and rental Total cost of products sold Gross profit Selling, general and administrative Depreciation and amortization (Loss) gain on sale of assets ) 68 29 87 Operating income Interest expense, net Income before taxes Provision for income taxes Net income $ Earnings per common share: Basic $ Diluted $ Weighted average shares outstanding: Basic Diluted Comprehensive income $ The accompanying notes are an integral part of these consolidated financial statements. 4 RUSH ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (In Thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Gain on sale of property and equipment ) ) Stock-based compensation expense related to stock options and employee stock purchases Provision for deferred income tax ) Excess tax benefits from stock-based compensation ) ) Change in accounts receivable, net Change in inventories ) ) Change in prepaid expenses and other, net Change in trade accounts payable Change in accrued expenses ) ) Draws on floor plan notes payable – trade, net Net cash provided by (used in) operating activities ) Cash flows from investing activities: Acquisition of property and equipment ) ) Proceeds from the sale of property and equipment Business acquisitions ) ) Change in other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Draws on floor plan notes payable – non-trade, net Proceeds from long-term debt Principal payments on long-term debt ) ) Principal payments on capital lease obligations ) ) Excess tax benefits from stock-based compensation Proceeds from issuance of shares relating to employee stock options and employee stock purchases Common stock repurchased ) − Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Income taxes, net of refunds $ $ Noncash investing activities: Assets acquired under capital leases $ $ The accompanying notes are an integral part of these consolidated financial statements. 5 RUSH ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited ) 1 – Principles of Consolidation and Basis of Presentation The interim consolidated financial statements included herein have been prepared by Rush Enterprises, Inc. and its subsidiaries (collectively referred to as the “Company”), without audit, pursuant to the rules and regulations of the Securities and Exchange Commission (the “SEC”). All adjustments have been made to the accompanying interim consolidated financial statements, which, in the opinion of the Company’s management, are necessary for a fair presentation of the Company’s operating results. All adjustments are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. It is recommended that these interim consolidated financial statements be read in conjunction with the consolidated financial statements and the notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012. Results of operations for interim periods are not necessarily indicative of results that may be expected for any other interim periods or the full fiscal year. 2 – Other Assets The total capitalized costs of the SAP enterprise software and SAP dealership management system of $40.3 million, including capitalized interest, are recorded on the Consolidated Balance Sheet in Other Assets, net of accumulated amortization of $5.5 million. The SAP software will be amortized over a period of 15 years. The Company is currently operating 35 Rush Truck Centers and all of its leasing operations on the SAP enterprise software and SAP dealership management system, which represent approximately 47% of total revenue for the six months ended June 30, 2013. The Company plans to convert all of its current Rush Truck Centers to the SAP enterprise software and SAP dealership management system by the end of 2014. Amortization expense relating to the SAP software, was $0.7 million for the three months ended June 30, 2013 and $0.7 million for the three months ended June 30, 2012, and $1.5 million for the six months ended June 30, 2013, and $1.4 million for the six months ended June 30, 2012, and is recognized in depreciation and amortization expense in the Consolidated Statement of Income . The Company’s only significant identifiable intangible assets, other than goodwill, are rights under franchise agreements with manufacturers. The fair market value of the Company’s manufacturer franchise rights of $4.5 million, which are included in Other Assets on the accompanying consolidated balance sheets, is determined at the acquisition date through discounting the projected cash flows specific to each franchise. The Company has determined that manufacturer franchise rights have an indefinite life as there are no economic or other factors that limit their useful lives, and they are expected to generate cash flows indefinitely due to the historically long lives of the manufacturers’ brand names. Furthermore, to the extent that any agreements evidencing manufacturer franchise rights would expire, the Company expects that it would be able to renew those agreements in the ordinary course of business.Accordingly, the Company does not amortize manufacturer franchise rights. Due to the fact that manufacturer franchise rights are specific to a geographic region, the company has determined that the geographic region is the appropriate level for purposes of testing franchise rights for impairment.
